Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made as of June 30,
2009,

AMONG:

COMBINATORX, INCORPORATED, a corporation incorporated under the laws of Delaware
(the “Company”)

- and -

Each of the Persons Listed on Schedule A (the “Neuromed US Investors”)

- and -

Each of the Persons Listed on Schedule B (the “Company Investors”; the Neuromed
US Investors and the Company Investors are sometimes hereinafter collectively
referred to as the “Investors”)

RECITALS:

WHEREAS, the Company, PawSox, Inc., a Delaware corporation and a wholly owned
Subsidiary of the Company (“Merger Sub”), Neuromed Pharmaceuticals Inc., a
Delaware corporation (“Neuromed US”), Neuromed Pharmaceuticals Ltd., a company
existing under the laws of the Province of British Columbia, Canada, and Kurt C.
Wheeler, as representative of the stockholders of Neuromed US, are parties to an
Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”), pursuant to which the Company, Merger Sub and Neuromed US intend to
effect a merger (the “Merger”) of Merger Sub with and into Neuromed US with
Neuromed US to be the surviving corporation of the Merger.

WHEREAS, as more fully described in the Merger Agreement, at the Effective Time,
outstanding shares of Neuromed US capital stock shall be converted into the
right to receive Company Shares (as defined below) on the terms and conditions
set forth in the Merger Agreement (the “Initial Merger Consideration”) and/or
the right to receive additional Company Shares, if any (together with the
Initial Merger Consideration, the “Merger Consideration”), upon the achievement
of the milestones set forth in the Escrow Agreement.

WHEREAS, the Company has agreed to enter into this Agreement, pursuant to which
the Company has agreed to provide to the Investors certain contractual rights to
have the Company Shares held by them registered under the 1933 Act and the rules
and regulations thereunder, or any similar successor statute, and applicable
state securities laws.



--------------------------------------------------------------------------------

Registration Rights Agreement – Page 2

 

THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties to this Agreement agree as follow:

ARTICLE 1

DEFINITIONS AND PRINCIPLES OF INTERPRETATION

1.1 Definitions

Unless otherwise set forth in this Agreement, all capitalized terms shall have
the meaning set forth in the Merger Agreement. In this Agreement, the following
words and terms have the meanings set out below:

“1933 Act” means the United States Securities Act of 1933, as amended.

“1934 Act” means the United States Securities Exchange Act of 1934, as amended.

“Affiliate” has the meaning given to it in the 1933 Act.

“Business Day” means a day that is not (i) a Saturday or Sunday or (ii) a day on
which banking and savings and loan institutions are authorized or required by
law to be closed in the Commonwealth of Massachusetts.

“Company Shares” means shares of common stock of the Company, par value $0.001
per share.

“Demand Registration” means the registration of Registrable Securities by the
Company pursuant to Section 2.1.

“Form S-1”, “Form S-3” and “Form S-4” mean such respective forms under the 1933
Act or any successor registration forms to such forms under the 1933 Act
subsequently adopted by the SEC.

“Holder” means any of the Investors or any assignee to whom Registrable
Securities are transferred in accordance with
Article 8, for so long as they continue to hold Registrable Securities.

“Initiating Holders” means, in respect of any Demand Registration, the one or
more Holders that deliver the written request for such Demand Registration to
the Company.

“Piggy-Back Registration” means the registration of Registrable Securities by
the Company pursuant to Section 2.2.

“register”, “registered”, and “registration” refer to a registration effected by
preparing and filing a registration statement or similar document in compliance
with the 1933 Act which is declared effective in accordance with the provisions
of the 1933 Act.

“Registrable Securities” means (i) in the case of a Neuromed US Investor,
Company Shares issued to such Holder as Merger Consideration (including all
Escrow Shares), (ii) in the case of a Company Investor, the Company Shares that
such Company Investor beneficially owns and has sole or shared voting power as
of the Effective Time, the total number of which are set forth opposite such
Company Investor’s name on Schedule B



--------------------------------------------------------------------------------

Registration Rights Agreement – Page 3

 

(which Schedule B may be updated automatically prior to the Effective Time as
described on Schedule B) and (iii) any Company Shares issued in connection with
a stock dividend, stock split, recapitalization, conversion or other similar
distribution with respect to, in exchange for, or in replacement of any Company
Shares described in clauses (i) or (ii) (the Company Shares included in clauses
(i), (ii) and (iii) being the “Covered Shares”), but excludes:

 

  (A) Covered Shares that were registered pursuant to an effective registration
statement and disposed of in accordance with the registration statement covering
them; or

 

  (B) Covered Shares that were sold publicly pursuant to Rule 144 of the 1933
Act.

“Related Group” means, in relation to a Holder, the Holder’s general or limited
partners, manager, members, retired members, any subsidiaries, Affiliates or
successor funds of, or any entity or fund managed by or under common control or
management with, the Holder or managed by an Affiliate of the manager of the
Holder, or any Affiliate of the general partner or manager of the Holder.

“SEC” means the United States Securities and Exchange Commission.

“Special Registration Statement” means a registration statement relating to any
employee benefit plan or with respect to any corporate reorganization or other
transaction under Rule 145 of the 1933 Act or other transaction registered on
Form S-4 (or substantially similar form under the 1933 Act), including the Form
S-4 Registration Statement to be filed by the Company in connection with the
Merger.

“Underwriter Cutback” means the right of the underwriters to exclude Registrable
Securities in an underwritten offering pursuant to Section 5.4.

1.2 Certain Rules of Interpretation

In this Agreement:

 

  (a) Consent - Whenever a provision of this Agreement requires an approval or
consent and such approval or consent is not delivered within the applicable time
limit then, unless otherwise specified, the party whose consent or approval is
required is conclusively deemed to have withheld its approval or consent.

 

  (b) Governing Law - This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware and the federal laws of the
United States applicable therein. Any action, suit or proceeding arising out of
or relating to this Agreement shall be brought in the federal or state Courts in
the Commonwealth of Massachusetts, Suffolk County, and each of the parties
hereby irrevocably submits to the jurisdiction of such courts.



--------------------------------------------------------------------------------

Registration Rights Agreement – Page 4

 

  (c) Headings - Headings of Articles and Sections are inserted for convenience
of reference only and do not affect the construction or interpretation of this
Agreement.

 

  (d) Including - Where the word “including” or “includes” is used in this
Agreement, it means “including (or includes) without limitation”.

 

  (e) Number and Gender - Unless the context otherwise requires, words importing
the singular include the plural and vice versa and words importing gender
include all genders.

 

  (f) Severability - If, in any jurisdiction, any provision of this Agreement or
its application to any party or circumstance is restricted, prohibited or
unenforceable, such provision is, as to such jurisdiction, ineffective only to
the extent of such restriction, prohibition or unenforceability without
invalidating the remaining provisions of this Agreement and without affecting
the validity or enforceability of such provision in any other jurisdiction or
without affecting its application to other parties or circumstances.

 

  (g) Statutory References - A reference to a statute includes all regulations
made pursuant to such statute and, unless otherwise specified, the provisions of
any statute or regulation that amends, supplements or supersedes any such
statute or any such regulation.

 

  (h) Time - Time is of the essence in the performance of the parties’
respective obligations.

 

  (i) Time Periods - Unless otherwise specified, time periods within or
following which any act is to be done are calculated by excluding the day on
which the period commences and including the day on which the period ends and by
extending the period to the next Business Day if the last day of the period is
not a Business Day.

 

  (j) No Strict Construction - The language used in this Agreement is the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any party.

1.3 Schedules

Schedule A and B are an integral part of this Agreement.

ARTICLE 2

U.S. REGISTRATION RIGHTS

2.1 Demand Registration

Subject to the limits set out in Article 3, if the Company receives a written
request from one or more Holders that the Company file a registration statement
(and any related registration or



--------------------------------------------------------------------------------

Registration Rights Agreement – Page 5

 

compliance documents or information) covering the registration of all or part of
the Registrable Securities held by such Holders, including a shelf registration
statement on Form S-3 under Rule 415 promulgated under the 1933 Act, then the
Company will, within 5 Business Days following receipt of the request, give
written notice of the request to all Holders (and any related registration or
compliance documents or information) and will afford each Holder an opportunity
to include in such registration statement all or any part of the Registrable
Securities held by such Holder, provided that no such registration shall become
effective until after the Effective Time. Each Holder other than the Initiating
Holders that wishes to include in any such registration statement all or part of
the Registrable Securities held by it must send a written notice to the Company
within 15 Business Days after receipt of the Company’s notice, stating the
number and intended manner of disposition of the Registrable Securities to be
included in the registration statement. Following this 15 Business Day period,
the Company will, subject to the Underwriter Cutback and the provisions of
Article 3, use its commercially reasonable efforts to effect, as soon as
practicable, a registration on, at the Company’s option, the appropriate form
(and to keep such registration effective for at least the Effectiveness Period
(as defined below)) and such registration or compliance documents or information
as may be so requested and as would permit or facilitate the sale and
distribution of all or such portion of the Registrable Securities as specified
by the Holders.

2.2 Piggy-Back Registration

If the Company proposes to register any Company Shares or other equity
securities under the 1933 Act in connection with the public offering of such
securities solely for cash (other than a Special Registration Statement or
pursuant to a Demand Registration), the Company will, at all such times,
promptly give each Holder written notice of such registration. Upon the written
request of any Holder given within 20 Business Days after receipt of such notice
by the Holder, the Company will, subject to the Underwriter Cutback, use its
commercially reasonable efforts to cause a registration statement that covers
all of the Registrable Securities that each such Holder has requested to be
registered to become effective under the 1933 Act.

ARTICLE 3

LIMITS ON REGISTRATION RIGHTS

3.1 Number of Demand Registrations

During the term of this Agreement, the Company is obligated to effect up to two
(2) Demand Registrations in which any Neuromed US Investor is the Initiating
Holder and up to two (2) Demand Registrations in which any Company Investor is
the Initiating Holder.

3.2 Exceptions to Registration Rights

The Company:

 

  (a) is not required to effect a Demand Registration:

 

  (i) for a period of up to 90 days if, at the time of the request of such
registration:

 

  (A) the Company is engaged, or has firm plans to engage (as evidenced by a
signed engagement letter) in a firm commitment underwritten public offering of
Company Shares in which the Holders of Registrable Securities are entitled to
include (subject to the Underwriter Cutback) Registrable Securities pursuant to
a Piggy-Back Registration, provided that the Company can rely on this
Section 3.2(a)(i)(A) no more than once in any twelve-month period; or



--------------------------------------------------------------------------------

Registration Rights Agreement – Page 6

 

  (B) the Company is engaged in a self-tender or exchange offer, and the filing
of a registration statement would cause a violation of the 1934 Act; or

 

  (ii) during the 90-day period following the closing by the Company of a firm
commitment underwritten public offering of Company Shares in which the Holders
of Registrable Securities were entitled to include (subject to the Underwriter
Cutback) Registrable Securities pursuant to a Piggy-Back Registration.

 

  (b) is not required to effect a Demand Registration if the anticipated
aggregate net proceeds of the offering to the Initiating Holders are less than
$500,000 (net of discounts and commissions).

 

  (c) may defer a Demand Registration for a period of not more than 90 days, but
only if:

 

  (i) the Company furnishes to the Holders requesting the registration a
certificate signed by the President and Chief Executive Officer of the Company
stating that, in the good faith judgment of the board of directors of the
Company, effecting the registration would materially impede the ability of the
Company to consummate a significant transaction (the 90-day deferral period
beginning on the date that such certificate is sent to the Holders); and

 

  (ii) the Company has not deferred a filing in reliance on this Section during
the previous 12-month period;

 

  (d) may defer a Demand Registration if the board of directors of the Company
determines in good faith that such registration would require the disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential, until the earlier of:

 

  (i) 10 days following the date upon which such material information is
disclosed to the public or ceases to be material; and

 

  (ii) 60 days after the date of the request of the Holders; and



--------------------------------------------------------------------------------

Registration Rights Agreement – Page 7

 

  (e) is not required to effect a Demand Registration on Form S-1 if, at the
time of the request for such Demand Registration, the Company (i) does not have
a class of securities registered pursuant to Section 12(b) of the 1934 Act or a
class of equity securities registered pursuant to Section 12(g) of the 1934 Act
and (ii) is not required to file reports pursuant to Section 15(d) of the 1934
Act.

ARTICLE 4

EXPENSES

4.1 Expenses

Subject to Section 4.2 and Section 4.3, to the fullest extent permitted by
applicable law, the Company will bear all expenses relating to the registration
of Registrable Securities pursuant to the terms hereof, including reasonable
legal fees and expenses of one counsel to the Holders, and all registration,
filing, printing and accounting fees, fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
counsel fees) incurred in connection with complying with state securities or
“blue sky” laws, fees of the Financial Industry Regulatory Authority (FINRA),
transfer taxes, fees of transfer agents and registrars, and costs of insurance
incurred in connection with all Demand Registrations and Piggy-Back
Registrations.

4.2 Expenses upon Withdrawal of Request

The Company is not required to pay for any expenses pursuant to Section 4.1 of
any Demand Registration if the registration request is subsequently withdrawn at
any time at the request of the Holders of a majority of the Registrable
Securities to be registered (in which case all participating Holders will bear
such expenses pro rata based on the number of Registrable Securities to be
registered by the participating Holders), unless at the time of any such
withdrawal, the (i) Holders have learned of a material adverse change in the
condition, business or prospects of the Company (other than a change in market
demand for Company Shares or in the market price of Company Shares) from that
known to the Holders of a majority of the Registrable Securities to be
registered at the time of the Initiating Holders’ request, that makes the
proposed offering unreasonable in the good faith judgment of the Holders of a
majority of the Registrable Securities to be registered (in which case the
withdrawn registration statement is deemed not to be a Demand Registration for
purposes of Section 3.1) or (ii)(x) if the Initiating Holder in such Demand
Registration is a Company Investor, such Initiating Holder elects to forego one
(1) Demand Registration to which it is otherwise entitled under Section 3.1 or
(y) if the Initiating Holder in such Demand Registration is a Neuromed US
Investor, the Neuromed US Investor holding a majority of the Registrable
Securities to be registered in such Demand Registration elect to forego one
(1) Demand Registration to which they are otherwise entitled under Section 3.1.

4.3 Underwriting Discounts and Commissions

All underwriting discounts and selling commissions relating to Registrable
Securities included in any Demand Registration or Piggy-Back Registration will
be borne and paid ratably by the Holders whose Registrable Securities are so
included.



--------------------------------------------------------------------------------

Registration Rights Agreement – Page 8

 

ARTICLE 5

UNDERWRITING

5.1 Underwriting in Demand Registration

If the Initiating Holders intend to distribute the Registrable Securities
covered by their request for a Demand Registration by means of an underwriting,
they will so advise the Company as part of their request for such registration,
and the Company will include such information in the written notice to be
provided to all other Holders. The right of any Holder to include its
Registrable Securities in such registration is conditional upon such Holder’s
participation in such underwriting (unless otherwise mutually agreed upon by the
Initiating Holders) to the extent provided in this Agreement. All parties
proposing to distribute their securities through such underwriting will
(together with the Company as required under this Agreement) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company with the approval of the
Initiating Holders. If such underwriter is not acceptable to the Initiating
Holders, such Initiating Holders may select an underwriter or underwriters which
are reasonably acceptable to the Company.

5.2 Underwriting in Piggy-Back Registration

In connection with any offering pursuant to Section 2.2 involving an
underwriting of Company Shares being issued by the Company, the Company will
include in such underwriting any Registrable Securities that Holders wish to
include, but only if such Holders accept the terms of the underwriting as agreed
upon between the Company and the underwriter(s) selected by it.

5.3 Limitations

No Holder is required, in connection with any underwriting agreement entered
into pursuant to Section 5.1 or Section 5.2, to make any representations or
warranties or provide indemnification except as they relate to such Holder’s
ownership of shares and authority to enter into the underwriting agreement and
to such Holder’s intended method of distribution. The liability of any Holder in
connection with such underwriting agreement is to be limited to an amount equal
to the net proceeds received by such Holder from the offering (after deduction
of all underwriters’ discounts and commissions paid by the Holder in connection
with the offering).

5.4 Underwriter Cutback

If the underwriter for the offering in connection with:

 

  (a) a Demand Registration advises the Initiating Holders (in writing) that it
is of the opinion that inclusion of certain Registrable Securities would
adversely affect the marketing of the Company Shares to be underwritten, then
the Initiating Holders will so advise the Company and all Holders of Registrable
Securities that would otherwise be underwritten pursuant to this Agreement, and
the Company is required to include in the registration only the number of
Company Shares that the underwriter believes marketing factors allow; or



--------------------------------------------------------------------------------

Registration Rights Agreement – Page 9

 

  (b) any offering pursuant to Section 2.2, advises the participating Holders
(in writing) that it is of the opinion that inclusion of certain Registrable
Securities would adversely affect the marketing of the Company Shares to be
underwritten, then the Company is required to include in the registration only
the number of Company Shares that the underwriter believes marketing factors
allow, provided that in no event will the Registrable Securities held by the
Holders be reduced below 33% of the total number of Company Shares to be sold.

5.5 Allocation of Cutback

 

  (a) If the number of Company Shares to be included in a Demand Registration is
subject to an Underwriter Cutback pursuant to Section 5.4(a), the Company Shares
that would otherwise be included will be reduced pro rata in accordance with the
number of Company Shares then held by each Holder (excluding for these purposes
all Milestone Shares then subject to the Escrow Agreement).

 

  (b) If the number of Company Shares to be included in a Piggy-Back
Registration is subject to an Underwriter Cutback pursuant to Section 5.4(b),
the Company Shares that would otherwise be included will be reduced in the
following order:

 

  (i) first, all outstanding Company Shares held by stockholders of the Company
other than the Holders will be excluded from the offering to the extent
required;

 

  (ii) second, if further limitation is required, then the outstanding Company
Shares that would otherwise be included will be reduced pro rata in accordance
with the number of Company Shares then held by each Holder (excluding for these
purposes all Milestone Shares then subject to the Escrow Agreement).

ARTICLE 6

OBLIGATIONS OF THE COMPANY

6.1 Effecting a Registration

If the Company is required under this Agreement to use its commercially
reasonable efforts to effect a Demand Registration, the Company will:

 

  (a) as expeditiously as reasonably possible, prepare and file with the SEC a
registration statement with respect to such Registrable Securities and use,
subject to the other provisions of this Agreement, its commercially reasonable
efforts to cause such registration statement to become effective and, upon the
request of the Holders of a majority of the Registrable Securities registered
under the registration statement, keep such registration statement effective for
up to 12 months or until such earlier time as all of the Registrable Securities
included in such registration statement are sold pursuant to such registration
statement (such 12 month or shorter period, the “Effectiveness Period”);
provided that if the Company notifies such Holders of a Suspension (as defined
below), the maximum duration of the Effectiveness Period shall be extended by
one (1) day for each day that such Suspension is in effect.



--------------------------------------------------------------------------------

Registration Rights Agreement – Page 10

 

  (b) use its commercially reasonable efforts to resolve any regulatory comments
and satisfy any regulatory deficiencies in respect of the registration statement
and the prospectus used in connection with such registration statement and, as
soon as reasonably practicable after such comments or deficiencies have been
resolved or satisfied, prepare and file with the SEC such amendments and
supplements to the registration statement and the prospectus used in connection
with such registration statement, and use its commercially reasonable efforts to
cause each such amendment and supplement to become effective, as may be
necessary to comply with the provisions of the 1933 Act with respect to the
disposition of all Company Shares covered by such registration statement during
the Effectiveness Period;

 

  (c) (i) not take any action that would cause Rule 172 of the 1933 Act (“Rule
172”) to be unavailable, (ii) advise the Holders promptly of any failure by the
Company to satisfy the conditions of Rule 172 and (iii) promptly furnish to the
Holders such number of copies of a prospectus, including a preliminary
prospectus, in conformity with the requirements of the 1933 Act, and such other
documents as they may reasonably request in order to facilitate the disposition
of Registrable Securities owned by them;

 

  (d) use its commercially reasonable efforts to register or qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such states and jurisdictions as is reasonably requested by the
Holders except that the Company is not required in connection therewith or as a
condition thereto to qualify to do business, subject itself to taxation or file
a general consent to service of process in any such state or jurisdiction;

 

  (e) upon any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the lead underwriter(s) of such offering;

 

  (f) notify each Holder covered by such registration statement, at any time:

 

  (i) of the happening of any event as a result of which the prospectus included
in such registration statement, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing; or

 

  (ii) upon the occurrence or existence of any pending corporate development
that, in the good faith judgment of the Company, makes it appropriate to suspend
the availability of the registration statement and the related prospectus.

In either of such cases, the Company will give written notice to the Holders
that the availability of the registration is suspended (which notice need not
specify the



--------------------------------------------------------------------------------

Registration Rights Agreement – Page 11

 

nature of the event giving rise to such suspension) and the Holders will
immediately suspend any further sale of Registrable Securities pursuant to the
registration. The Company will use its commercially reasonable efforts to amend
or supplement as expeditiously as possible such prospectus in order to cause
such prospectus not to include any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.
Each Holder agrees that, upon receipt of any written notice from the Company of
the happening of any event of the kind described in this Section 6.1(f) (a
“Suspension”), such Holder will discontinue its distribution of Registrable
Securities until such Holder is advised in writing by the Company that such
Suspension is no longer effective. The Company agrees to use its commercially
reasonable efforts to take such steps as are necessary to terminate any such
Suspension within thirty (30) days of the commencement of such Suspension.
Provided that a Suspension is not in effect, any Holder may sell Company Shares
under such registration statement upon compliance with such Holders obligations
under this Section 6.1;

 

  (g) notify each Holder whose Registrable Securities are covered by such
registration statement:

 

  (i) when the registration statement has become effective;

 

  (ii) when any post-effective amendment to the registration statement becomes
effective; and

 

  (iii) of any request by the SEC for any amendment or supplement to the
registration statement or prospectus or for additional information;

 

  (h) in an underwritten offering, furnish, at the request of any Holder
requesting registration of Registrable Securities pursuant to this Agreement, on
the date that such Registrable Securities are delivered to the underwriters for
sale in connection with a registration pursuant to this Agreement:

 

  (i) copies of an opinion or opinions, dated such date, of the counsel
representing the Company for the purposes of such registration, in form and
substance as is customarily given by company counsel to the underwriters in an
underwritten public offering, addressed to the underwriters; and

 

  (ii) copies of a letter dated such date, from the auditors of the Company, in
form and substance as is customarily given by auditors to underwriters in an
underwritten public offering, addressed to the underwriters;

 

  (i) apply for listing and use its commercially reasonable efforts to list the
Registrable Securities being registered on any national securities exchange on
which a class of the Company’s equity securities is listed; and



--------------------------------------------------------------------------------

Registration Rights Agreement – Page 12

 

  (j) without in any way limiting the types of registrations to which this
Agreement applies, if the Company effects a “shelf registration” on Form S-3
under Rule 415 promulgated under the 1933 Act, take all necessary action,
including the filing of post-effective amendments, to permit the Holders to
include their Registrable Securities in such registration in accordance with the
terms of this Agreement.

6.2 Resales Under Rule 144 or Pursuant to Form S-3

With a view to making available to the Holders the benefits of Rule 144
promulgated under the 1933 Act (“Rule 144”) and any other rule or regulation of
the SEC that may at any time permit a Holder to sell Company Shares to the
public without registration, and with a view to making it possible for Holders
to have the resale of the Registrable Securities registered pursuant to a Demand
Registration on Form S-3, the Company will:

 

  (a) use its commercially reasonable efforts to make and keep public
information available, as those terms are understood and defined in Rule 144, at
all times;

 

  (b) use its commercially reasonable efforts to take such action as is
necessary to enable the Holders to utilize Form S-3 for the sale of their
Registrable Securities;

 

  (c) use its commercially reasonable efforts to file with the SEC in a timely
manner all reports and other documents required of the Company under the 1933
Act and the 1934 Act; and

 

  (d) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon written request:

 

  (i) a written statement by the Company as to its compliance with the reporting
requirements of Rule 144 and the 1934 Act, or as to its eligibility as a
registrant whose securities may be resold pursuant to Form S-3;

 

  (ii) such other documents as may be reasonably requested in availing any
Holder of any rule or regulation of the SEC that permits the selling of any such
Company Shares without registration or pursuant to Form S-3.

6.3 Furnish Information

The obligations of the Company to take any action pursuant to this Agreement in
respect of the Registrable Securities of any Holder is conditional upon such
Holder furnishing to the Company such information regarding itself, the
Registrable Securities and the intended method of disposition of such
securities, as is required to effect the registration of Registrable Securities.

6.4 No Obligation to Complete Offering

The Company is under no obligation to complete any offering of its securities it
proposes to make in connection with a Piggy-Back Registration and will incur no
liability to any Holder for its failure to do so.



--------------------------------------------------------------------------------

Registration Rights Agreement – Page 13

 

ARTICLE 7

INDEMNIFICATION

7.1 Indemnification by Company

 

  (a) If any Registrable Securities are included in a prospectus or a
registration statement under this Agreement, the Company will indemnify and hold
harmless each Holder and the officers, directors, general or limited partners,
members, Affiliates, agents and employees of each such Holder, any underwriter
(within the meaning of the 1933 Act) for each such Holder and each person, if
any, that controls each such Holder or underwriter (within the meaning of the
1933 Act), against any losses (other than loss of profit), claims, damages or
liabilities (joint or several) to which they may become subject under the 1933
Act, the 1934 Act or any other federal or state law, insofar as such losses,
claims, damages or liabilities (or actions in respect of them) arise out of or
are based upon any of the following statements, omissions or violations (each a
“Violation”):

 

  (i) any untrue statement or alleged untrue statement of a material fact
contained in such prospectus or registration statement (including any
preliminary prospectus or final prospectus contained in the registration
statement) or any amendments or supplements to them;

 

  (ii) the omission or alleged omission to state in the prospectus or
registration statement (including any preliminary or final prospectus contained
in the registration statement) a material fact required to be stated in it or
necessary to make the statements in it, in light of the circumstances in which
they were made, not misleading; or

 

  (iii) any violation or alleged violation by the Company of the 1933 Act, the
1934 Act, any state securities law, any rule or regulation promulgated under the
1933 Act, the 1934 Act or any state securities law in connection with any matter
relating to such prospectus or registration statement.

 

  (b) The Company will reimburse each such Holder, officer, director, general or
limited partner, member, Affiliate, agent, employee, underwriter or controlling
person for any legal or other out-of-pocket expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability, or action.

 

  (c) The Company is not liable under the indemnity contained in this
Section 7.1:

 

  (i) in respect of amounts paid in settlement of any loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company (which consent may not be unreasonably withheld, delayed or
conditioned); or

 

  (ii) to the extent that it arises out of or is based upon a Violation that
occurs in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by or on behalf of such
Holder, underwriter or controlling person.



--------------------------------------------------------------------------------

Registration Rights Agreement – Page 14

 

7.2 Indemnification by Holder

 

  (a) Each Holder that includes any Registrable Securities in any prospectus or
registration statement will indemnify and hold harmless the Company, each of its
directors, each of its officers who has signed the prospectus or registration
statement, each person, if any, who controls the Company within the meaning of
the 1933 Act, each employee, agent, and any underwriter for the Company, and any
other Holder selling securities in such prospectus or registration statement or
any of its directors, officers, general or limited partners, members, agents or
employees or any person who controls such other Holder or such underwriter,
against any losses (other than loss of profits), claims, damages, or liabilities
(joint or several) to which the Company or any such director, officer,
controlling person, employee, agent or underwriter, or such other Holder, or any
such director, officer, general or limited partner, member, agent, employee or
controlling person may become subject, under the 1933 Act, the 1934 Act or other
federal or state law, insofar as such losses, claims, damages or liabilities (or
actions in respect thereto) arise out of or are based upon any Violation, in
each case only to the extent that such Violation occurs in reliance upon and in
conformity with written information furnished by or on behalf of such Holder
expressly for use in connection with such registration.

 

  (b) Each such Holder will reimburse any legal or other expenses reasonably
incurred by the Company or any such director, officer, controlling person,
agent, underwriter or controlling person, or such other Holder, or any such
officer, director, general or limited partner, member, agent, employee or
controlling person in connection with investigating or defending any such loss,
claim, damage, liability, or action.

 

  (c) The liability of any Holder under this indemnity is limited to the amount
of net proceeds (after deduction of all underwriters’ discounts and commissions
paid by such Holder in connection with the registration in question) received by
such Holder in the offering giving rise to the Violation.

 

  (d) A Holder is not liable under the indemnity contained in this Section 7.2
in respect of amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Holder (which consent may not be unreasonably withheld, delayed or conditioned).

 

  (e) All obligations of the Holders under this Agreement are several, not joint
or joint and several.

7.3 Indemnification Procedure

 

  (a)

Promptly after receipt by an indemnified party under this Article of notice of
the commencement of any action (including any governmental action), such



--------------------------------------------------------------------------------

Registration Rights Agreement – Page 15

 

 

indemnified party will, if a claim in respect of such action is to be made
against any indemnifying party under this Article, deliver to the indemnifying
party a written notice of the commencement of the action, and the indemnifying
party may participate in, and, to the extent the indemnifying party so desires,
jointly with any other indemnifying party similarly noticed, assume and control
the defense of such action with counsel mutually satisfactory to the parties.

 

  (b) An indemnified party may retain its own counsel, with the fees and
expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests, as reasonably
determined by either party, between such indemnified party and any other party
represented by such counsel in such proceeding.

 

  (c) The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action, if prejudicial to its
ability to defend such action, will relieve such indemnifying party of any
liability to the indemnified party under this Article to the extent of such
prejudice, but the omission to deliver written notice to the indemnifying party
does not relieve it of any liability that it may have to any indemnified party
otherwise than to the extent specifically provided in this Article.

7.4 Contribution

If the indemnification provided for in this Article 7 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage or expense referred to in this Agreement,
then the Company and such Holder will contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject (after contribution
from others) in such proportion so that such Holder is responsible for the
portion represented by the percentage that the public offering price of its
Registrable Shares offered by the registration statement bears to the public
offering price of all securities offered by such registration statement, and the
Company is responsible for the remaining portion; provided, however, that, in
any such case, (A) no such Holder will be required to contribute any amount in
excess of the amount of net proceeds (after deduction of all underwriters’
discounts and commissions paid by such Holder in connection with the
registration in question) received by such Holder in the offering giving rise to
the events described in this Section 7.4; and (B) no person or entity guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) will be entitled to contribution from any person or entity who was not
guilty of such fraudulent misrepresentation. The relative fault of the
indemnifying party and of the indemnified party is to be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.



--------------------------------------------------------------------------------

Registration Rights Agreement – Page 16

 

7.5 Survival of Indemnities

The obligations of the Company and the Holders under this Article survive the
completion of any offering of Registrable Securities under a prospectus or in a
registration statement whether under this Agreement or otherwise.

ARTICLE 8

ASSIGNMENT OF REGISTRATION RIGHTS

8.1 Assignment

The rights of the Holders under this Agreement may be assigned by any Holder:
(i) to any member of the Related Group of the Holder; (ii) to any general or
limited partner (current or former), member or stockholder of such Holder or
transferee or an account managed or advised by the manager or adviser of such
Holder or transferee who acquires Company Shares from the Holder; (iii) to a
trust in respect of which such Holder serves as trustee, provided however that
the trust instrument governing such trust shall provide that such Holder, as
trustee, shall retain sole and exclusive control over the voting and disposition
of such rights until the termination of this Agreement; or (iv) to any
transferee that acquires at least 15% of the Registrable Securities owned by a
Holder.

8.2 Conditions to Transfer from a Holder

Any transferee to whom rights under this Agreement are transferred from a
Holder:

 

  (a) as a condition to such transfer, will promptly deliver to the Company a
written instrument by which such transferee agrees to be bound by the
obligations imposed upon Holders under this Agreement to the same extent as if
such transferee were a Holder under this Agreement; and

 

  (b) is deemed to be a Holder under this Agreement.

ARTICLE 9

MISCELLANEOUS PROVISIONS

9.1 Amending or Supplementing Prospectuses or Registration Statements

Whenever a registration statement covering Registrable Securities pursuant to
this Agreement is effective, and the Company determines that, based upon advice
of counsel, such registration statement (or a prospectus contained therein)
requires amendment or supplementing, the Company will notify all Holders of such
fact and will promptly cause such prospectus or registration statement to be
amended or supplemented, as the case may be, and will notify all Holders when
such amendment or supplement has been filed and, as to any such amendment of a
registration statement, declared effective. Holders will not sell any
Registrable Securities until such latter notice is provided. If the board of
directors of the Company reasonably determines that it would not be in the best
interests of the Company to so amend or supplement the prospectus or
registration statement at such time, the Company is entitled to delay the filing
of such amendment or supplement for a period not to exceed 60 days.



--------------------------------------------------------------------------------

Registration Rights Agreement – Page 17

 

9.2 Termination of Registration Rights

The registration obligations of the Company pursuant to this Agreement
terminate, with respect to any Holder, on the earliest of:

 

  (a) the date that is four years following the Closing Date of the Merger;

 

  (b) the date upon which no securities of the Company held by such Holder are
Registrable Securities; and

 

  (c) such time as all of such Holder's Registrable Securities become eligible
for sale pursuant to Rule 144(b)(1)(i) under the 1933 Act; provided, however,
with respect to this clause (c), a period of at least one year, as determined in
accordance with paragraph (d) of Rule 144 under the 1933 Act, has elapsed since
the later of the date such securities were acquired from the Company or an
Affiliate of the Company.

No right or obligation of any party to this Agreement shall survive termination
of the Merger Agreement or the abandonment of the Merger.

9.3 Merger, Etc.

Upon any merger, amalgamation, consolidation, arrangement or other
reorganization involving the Company in which Holders receive, in exchange for
their Registrable Securities, securities of any entity that are not freely
tradable, the rights of the Holders under this Agreement shall remain in effect,
except that such rights shall relate to the securities received by the Holders
upon such exchange.

ARTICLE 10

GENERAL

10.1 Notices

All notices, requests, consents and demands must be in writing and must be
personally delivered (effective upon receipt), faxed (effective upon receipt of
the fax in complete, readable form), or sent via a reputable overnight courier
service (effective the following Business Day), to the Company at:

If to Company, to:

 

  CombinatoRx, Incorporated   245 First Street   Third Floor   Cambridge,
Massachusetts 02142   Facsimile No.: (617) 301-7460   Attention:        Robert
Forrester          Jason F. Cole, Esq.



--------------------------------------------------------------------------------

Registration Rights Agreement – Page 18

 

with a copy sent at the same time and by the same means to:

 

  Goodwin Procter LLP  

Exchange Place

Boston, Massachusetts 02109

Facsimile No.: (617) 523-1231

  Attention:        Stuart M. Cable, Esq.          Joseph L. Johnson III, Esq.

or to the Neuromed US Investors at their respective addresses set out on
Schedule A hereto, or, in any case, as notified in writing to the other parties
to this Agreement,

with a copy sent at the same time and by the same means to:

 

  WilmerHale   60 State Street   Boston, Massachusetts 02109   Facsimile No.:
(617) 526-5000   Attention:        Peter N. Handrinos, Esq.

or to the Company Investors at their respective addresses set out on Schedule B
hereto, or, in any case, as notified in writing to the other parties to this
Agreement,

with a copy sent at the same time and by the same means to:

 

    Latham & Watkins LLP     140 Scott Drive     Menlo Park, California 94025  
  Facsimile No.: (650) 463-2600     Attention:        Christopher L. Kaufman,
Esq.

10.2 Amendments, Waivers and Consents

Prior to the Effective Time, modifications or amendments to this Agreement may
be made, and compliance with any covenant or provision of this Agreement may be
omitted or waived, if the Company agrees to such modification, amendment or
waiver and the Company obtains the consent in writing from each of the Neuromed
US Investors and each of the Company Investors. From and after the Effective
Time, modifications or amendments to this Agreement may be made, and compliance
with any covenant or provision of this Agreement may be omitted or waived, if
the Company agrees to such modification, amendment or waiver and the Company:

 

  (a) obtains the consent in writing from Holders that are Neuromed US Investors
holding at least 75% of the then outstanding Registrable Securities held by
Neuromed US Investors;

 

  (b) obtains the consent in writing from Holders that are Company Investors
holding at least 75% of the then outstanding Registrable Securities held by
Company Investors; and



--------------------------------------------------------------------------------

Registration Rights Agreement – Page 19

 

  (c) in each such case, delivers copies of such consent in writing to any
Holders who did not execute the consent,

but only if no Holder, without its consent, is adversely affected by any such
modification, amendment or waiver in any manner in which the other Holders are
not likewise adversely affected. Any modification or amendment to, or waiver
under, this Agreement that would adversely affect a Holder in any manner in
which the other Holders are not likewise adversely affected, shall further
require the written consent of such Holder.

10.3 Binding Effect

This Agreement inures to the benefit of and is binding upon the heirs,
executors, personal representatives, successors (including any successor by
reason of amalgamation of any party) and permitted assigns of the parties to
this Agreement.

10.4 Assignment by Company

The Company may not assign its obligations under this Agreement or any interest
in this Agreement without obtaining the prior written consent of (a) Holders
that are Neuromed US Investors holding at least 75% of the then outstanding
Registrable Securities held by Neuromed US Investors and (b) Holders that are
Company Investors holding at least 75% of the then outstanding Registrable
Securities held by Company Investors.

10.5 Execution and Delivery

This Agreement may be executed by the parties in counterparts and may be
executed and delivered by facsimile, email or other similar electronic means of
transmission and all such counterparts and facsimiles shall together constitute
one and the same agreement.

10.6 Specific Performance

The Company recognizes that the rights of the Holders under this Agreement are
unique and, accordingly, the Holders will, in addition to such other remedies
available to them at law or in equity, have the right to enforce their rights
under this Agreement by actions for injunctive relief and specific performance
to the extent permitted by law. This Agreement is not intended to limit or
abridge any rights of the Holders that exist apart from this Agreement.

10.7 Impact of Termination of the Merger Agreement

This Agreement shall terminate automatically without the further action of any
party hereto simultaneously with the termination of the Merger Agreement
pursuant to Article VIII thereof or otherwise or the abandonment of the Merger
prior to the Effective Time.

IN WITNESS WHEREOF, the parties have duly executed this Agreement.

[signature pages follow]



--------------------------------------------------------------------------------

Signature Page to

Registration Rights Agreement

 

COMBINATORX, INCORPORATED

 

By:  

/s/    Robert Forrester

Name:   Robert Forrester Title:   Executive Vice President and   Chief Financial
Officer



--------------------------------------------------------------------------------

Signature Page to

Registration Rights Agreement

 

MPM BIOVENTURES III, L.P. By:   MPM BioVentures III GP, L.P., its General
Partner By:   MPM BioVentures III LLC, its General Partner By:  

/s/    Kurt C. Wheeler

Name:   Kurt C. Wheeler Title:   Series A Member

 

MPM BIOVENTURES III-QP, L.P. By:   MPM BioVentures III GP, L.P., its General
Partner By:   MPM BioVentures III LLC, its General Partner By:  

/s/    Kurt C. Wheeler

Name:   Kurt C. Wheeler Title:   Series A Member

 

MPM BIOVENTURES III GMBH & CO. BETEILIGUNGS KG By:   MPM BioVentures III GP,
L.P., in its capacity as the Managing Limited Partner By:   MPM BioVentures III
LLC, its General Partner By:  

/s/    Kurt C. Wheeler

Name:   Kurt C. Wheeler Title:   Series A Member



--------------------------------------------------------------------------------

Signature Page to

Registration Rights Agreement

 

MPM BIOVENTURES III PARALLEL FUND, L.P. By:   MPM BioVentures III GP, L.P., its
General Partner By:   MPM BioVentures III LLC, its General Partner By:  

/s/    Kurt C. Wheeler

Name:   Kurt C. Wheeler Title:   Series A Member

 

MPM ASSET MANAGEMENT INVESTORS 2003 BVIII LLC By:  

/s/    Kurt C. Wheeler

Name:   Kurt C. Wheeler Title:   Manager



--------------------------------------------------------------------------------

Signature Page to

Registration Rights Agreement

 

BIOTECHNOLOGY VALUE FUND, L.P. By:   BVF Partners L.P., its general partner  
By:   BVF Inc., its general partner     By:  

/s/    Mark N. Lampert

   

Mark N. Lampert

President

 

BIOTECHNOLOGY VALUE FUND II, L.P.   By:   BVF Partners L.P., its general partner
    By:   BVF Inc., its general partner       By:  

/s/    Mark N. Lampert

       

Mark N. Lampert

President

 

BVF INVESTMENTS, L.L.C. By:   BVF Partners L.P., its manager   By:   BVF Inc.,
its general partner     By:  

/s/    Mark N. Lampert

     

Mark N. Lampert

President

 

INVESTMENT 10, L.L.C. By:   BVF Partners L.P., its attorney-in-fact   By:   BVF
Inc., its general partner     By:  

/s/    Mark N. Lampert

     

Mark N. Lampert

President



--------------------------------------------------------------------------------

Signature Page to

Registration Rights Agreement

 

BVF PARTNERS L.P.

By:

  BVF Inc., its general partner       By:  

/s/    Mark N. Lampert

       

Mark N. Lampert

President

 

BVF INC.     By:  

/s/    Mark N. Lampert

     

Mark N. Lampert

President



--------------------------------------------------------------------------------

Signature Page to

Registration Rights Agreement

 

WORKING OPPORTUNITY FUND

(EVCC) LTD.

By:   GrowthWorks Capital Ltd., its Manager

By:  

/s/    Patrick R. Brady_

Name:   Patrick R. Brady Title:   Vice President, Investments



--------------------------------------------------------------------------------

JAMES RICHARDSON & SONS, LIMITED By:  

/s/    Hartley T. Richardson

Name:   Hartley T. Richardson Title:   President and Chief Executive Officer